We have before us for decision, other unemployment compensation cases. Their issues are not alike, but there are certain fundamental questions raised applicable to all, even though not made an issue in each. These questions are so bound together that it is confusing to discuss each in a separate decision. For that reason I shall discuss my view of them here though they are not all raised as issues in this case. What I say should in no sense be taken as an opinion of any one or more of my worthy associates, nor as an indication of the probable outcome of any other case. My learned associates are acquainted with my views and understand that they are to be expressed here, rather than piecemeal. Hereafter, if the occasion arises, I shall merely refer to this opinion rather than to repeat it.
In this case, I concur in the solutions of the 1st and 3rd questions. As to question No. 1, it seems to me unquestionable that he who has available work may not refuse it, without a showing of good cause, and thereby make himself a beneficiary under the act. One of the purposes of the act is to overcome unemployment and it is as much the duty of the applicant to aid in that endeavor as it is that of the authorities to see that he gets benefits if entitled to them. The limitation of one to five weeks' deprivation of benefits for a refusal of work, Sec. 5(c), has reference, in my opinion, to offers of employment that expire with their non-acceptance. A continuing offer should be treated as repeated offers postponing the initiation of the limitation period until the week in which the offer terminates with non-acceptance. My reasons for concurring with the solution of question 3 may be gathered from what follows immediately upon the matter of jurisdictional facts. With the solution of question No. 2, I do not agree for reasons that will appear therein as well.
In every case under this act, there are two jurisdictional facts essential to the granting of an award of benefits or the compelling of contributions. They are inseparable and indispensable to bringing the alleged employer-employee relationship *Page 24 
within the act. Without either, the commissions are powerless to legally make an award or to legally demand contributions based upon the alleged employment in question. Those facts are these: (1) The applicant was in employment as "employment" is defined in the act, Sec. 19(j)(1); (2) that his employer was an "employer" as defined in the act, Sec. 19(i)(1).
Not all unemployed are potential beneficiaries of the act; not all employers are potentially liable for contributions under the act. The sole employee of a corner grocer may prove that his employment was as defined in the act but he is not within the class covered by the act, for the reason that his employer was not within the class covered by the act. The corner grocer is not liable for contributions on account of an alleged employee without first a showing of the applicant's employment as defined and second a showing that he, the employer, was one as defined. A careful reading of Sections 4(e), 3(d), 7(c), and 3(f)(2), will disclose my reasons for making these statements. The maximum boundary of the classification of employer-employee relationships in the act is: An applicant's employment, as that word is defined, by an employer, as "employer" is defined. Those facts are fundamental and must be proved or stipulated and must be found to be true before the Commission may legally render judgment other than to deny its jurisdiction. Those facts are subject to court review as in any case where the power of the particular tribunal to act is questionable. The Commission can not, by an erroneous finding of fact, confer jurisdiction upon itself. The same principle is discussed in Norris v.Industrial Commission, 90 Utah 256, 61 P.2d 413. A ruling by the Commission not supported by a record showing of these facts and a finding that they are true is contrary to law. No one is bound by what the Commission may have resting peacefully and undisclosed in its mind or in its office files.
But, those facts having been established and found to be true, the question of whether or not the particular employer-employee *Page 25 
relationship is one of a lesser group within the class which may or may not be excluded from benefits or liabilities under the act, is not jurisdictional. Such do I believe the facts under Sec. 19(j)(2) to be, which were waived by stipulation in this case. We should accept the stipulation as to the facts involved in question No. 2.
In view of the inseparable character of the relationship of both the employee and the employer to the employer-employee classification covered by the Act, the Industrial Commission must of necessity in passing upon any application, determine the status of the employer under the act. If that determination is made after affording the employer notice and an opportunity to be heard, it should be binding upon him before the Tax Commission, or in a suit by the Tax Commission, where that relationship is an issue under this act. The two commissions are merely agencies for the enforcement of the Act. The employer-employee relationship or issue is of necessity the same regardless of which commission attempts the enforcement. It is not the case of different issues — the result of different parties to the suits or actions. If there is a triangle of interests here, it might be considered thus: employer-employee-public interests. The commissions are not interested except in their representative capacity — representative of the public.
The inseparable character of the relationship of the employer and the employee in determining the question of benefits or the question of contributions, makes it necessary that the findings of fact and the evidence in support thereof should show this relationship, and designate the parties. In other words, it is not sufficient to merely find employment as defined nor to merely find an employer as defined. Both must be found to bring either party within the act. The employer and employee should be designated. Neither party can be bound by symbolic designations such as have been used for the employer ("X company"). For the reasons just given I am of the opinion that all of these cases are fatally defective for lack of concrete findings and a *Page 26 
lack of finding that the employer is one subject to the act. They should be returned for correction from the evidence, if there is evidence supporting such findings, or for further proof if that evidence is missing. The awards should be set aside pending that determination. We cannot "judicially notice" the status of either the employer or the employee. Such failures in the findings make the decision a nullity so far as its use is concerned in a suit by the Tax Commission. This act contemplates the making of findings of fact as well as a decision. Sec. 6(b), (c), (e), and (i).
It being necessary for the Commission to find the employer subject to the act, the question then arises as to a conflict between the constitutional power of the Tax Commission to administer the tax laws of the State, Art. XIII, Sec. 11 and the action of the Industrial Commission in determining the employer's status, as his status determines his liability for contributions. I dispose of that question in this manner:
In determining the purpose of an act of the Legislature we should consider it as a unit. It is not under the police power in one breath, and under the revenue power in the next, as the eye shifts from section to section. We should ask ourselves what led to its passage. Was it the need for additional money, or was it some other purpose such as the eradication or restriction of an evil? I am digging a ditch. To do so, I bought a shovel. Was my purpose in so acting merely the desire for the shovel? It might be humorous, but it is hardly sensible to say that I am going to dig the ditch as an excuse to get the shovel. Are we to say, then, that all these provisions referring to the public good and welfare, the employment stabilization, the reduction and prevention of unemployment (Sections 2, 11(f) and 12) are merely creatures conceived as an excuse to raise revenue? It does not sound reasonable. To me, there is no question but that this act was passed under the police power of the state; and the compensation fund is merely the shovel used to dig the ditch. It is merely incidental to the purpose; *Page 27 
the desire for it is not the purpose. In State v. PackerCorporation, 77 Utah 500, 506, 297 P. 1013, 1015, Justice Folland for this court said:
"* * * The fact that a considerable revenue is raised and paid into the public treasury does not itself indicate that the act was passed as a revenue measure, nor destroy its character as a regulatory act passed in the exercise of the police power, where the object is to control, regulate, and restrict, rather than to encourage, the traffic.
* * * A police regulation presupposes a condition which, unless restricted, guarded, and controlled, will operate to public disadvantage. * * *"
This court is on record in that case as recognizing that because an act includes sections of a revenue character, it does not follow that the act must have been passed under the revenue powers of the state. The same is true of our holding in the case of Carter v. Tax Commission, 98 Utah 96, 96 P.2d 727.
What, then, should we say of the constitutional amendment (Art. XIII, Sec. 11) placing in the hands of the State Tax Commission the administration of the tax laws of the State? I am sure the people, in adopting that amendment, had no thought in mind that they were placing in the hands of that Commission, the administration of legislation enacted pursuant to the police power of the state as well as that enacted under the revenue power, even though the raising of funds were contemplated by the former. There was no reason for such a thought upon their part. In the Senate Journal of the Special Session of the Legislature of 1930 is set out the background of the necessity for the amendment. It was the inequalities under the general tax laws, some of which arose as a result of lack of uniformity in the administration of those tax laws, that were sought to be corrected. (See page 39 of the Journal). Such questions were considered as property tax, income tax, intangible property tax, delinquencies, and a uniform interpretation and application of the tax laws by the officials of the various taxing units. *Page 28 
Under the Unemployment Compensation Law, we are not, in my opinion, met with any such constitutional question of conflict between the Tax Commission and the Industrial Commission. The former has only those duties specifically assigned to it by the Legislature. The general control of the act lies in the hands of the Industrial Commission. It is not a tax law.
If it be determined that this act is under the revenue power of this state, I do not believe that there is a conflict of duties between the two commissions; but I cannot agree that it is within that revenue power.